Citation Nr: 1700093	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a right wrist injury (right wrist disability).  

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

4.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of this proceeding is associated with the claims file.  

These matters were previously before the Board in September 2014, when it reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and remanded the claim of entitlement to service connection for an acquired psychiatric disorder, in addition to the issues of whether new and material evidence has been received to reopen the previously denied claims for service connection for a right wrist disability and for hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for an acquired psychiatric disorder and for a right wrist disability, in addition to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied entitlement to service connection for a right wrist disability based on determinations that the evidence failed to establish a current disability or a relationship between the Veteran's claimed condition and his active military service.  The Veteran was notified of this decision in February 2008 and did not initiate an appeal, and no new and material evidence was received within one year of the decision.  

2.  New and material evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right wrist disability.  

3.  Service treatment records that that have been associated with the Veteran's claims file since the August 2007 rating decision are not relevant to the Veteran's claim for service connection for a right wrist disability.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision, which denied the Veteran's claim for service connection for a right wrist disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the August 2007 rating decision is new and material, and the claim of entitlement to service connection for a right wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claim of entitlement to service connection for a right wrist disability, the Board need not assess VA's compliance with the Veterans Claims Assistance Act with respect to reopening the Veteran's claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

In the instant case, the RO denied the Veteran's original claim for service connection for a right wrist disability in May 1981.  In pertinent part, the RO denied the Veteran's claim based on a finding that the Veteran injured his wrist prior to service and that there was no evidence that the Veteran's condition permanently worsened as a result of service.  As the Veteran never initiated an appeal of the May 1981 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

In a September 1994 rating decision, the RO continued to deny the Veteran's claim for service connection for a right wrist disability based on a finding that current medical evidence of record failed to establish service connection for the Veteran's previously-denied claim.  Because the Veteran never initiated an appeal of the September 1994 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The RO continued to deny the Veteran's claim for service connection for a right wrist disability in an August 2007 rating decision based on findings that there was no current diagnosis for the Veteran's claimed right wrist disability and that there was no evidence showing a relationship between the Veteran's claimed condition and his active service.  At the time of this last final rating decision denying the Veteran's claim, the evidence, in pertinent part, consisted of the Veteran's service treatment records and private treatment records from Dr. S. Aksut.  The Veteran was notified of this decision in February 2008 and did not initiate an appeal of the decision; moreover, no new and material evidence was received within one year of the decision.  Therefore, the August 2007 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a right wrist disability in September 2008.  

Additional evidence added to the claims file since the August 2007 rating decision includes lay statements, including testimony offered at the July 2014 hearing, and VA treatment records from the Montgomery/Tuskegee, Birmingham, and Tuscaloosa VA Medical Centers (VAMC).  Of significant note, VA treatment records, such as November 2014 nurse practitioner note, indicate that the Veteran has been assessed with right carpal tunnel syndrome, for which he wears a wrist splint.  Additionally, a November 2009 VA primary care treatment record notes that the Veteran exhibited painful right wrist movements, and the diagnosis was history of a right wrist fracture in Army 1970.  As the Veteran's claim was previously denied, in part, due to no current diagnosis for his claimed disability, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in August 2007, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  

The Board notes that although service treatment records have been added to the Veteran's claims file since the August 2007 rating decision, they do not justify reconsidering the Veteran's claim pursuant to 38 C.F.R. § 3.156(c).  Specifically, the newly obtained service treatment records do not contain any records pertaining to a right wrist condition.  Because the newly obtained service treatment records contain no new treatment records related to an in-service event, injury, or disease concerning the Veteran's right wrist, they do not warrant reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c).  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a right wrist disability pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right wrist disability is reopened, and to this extent only, the appeal is granted.  
REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder and a right wrist disability, and he is seeking to reopen a previously denied claim for service connection for hypertension.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to each of the claims on appeal, a remand is necessary to attempt to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  Based on a 2009 Social Security inquiry, it appears that the Veteran might have been granted Social Security Disability benefits beginning in October 2007.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Because the record indicates that the Veteran might receive Social Security disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's claims.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

A remand is also warranted to attempt to obtain potentially outstanding and relevant VA treatment records.  The Board previously remanded the Veteran's claim in September 2014, in part, to attempt to obtain VA treatment records from August 1993 to present.  Following the Board's remand order, several sets of VA treatment records were associated with the Veteran's claims file, including VA treatment records from the Montgomery/Tuskegee, Tuscaloosa, and Birmingham VAMCs.  Of significant note, the treatment records from the Montgomery/Tuskegee VAMCs include VA examination reports and addendums dated between September 2009 and March 2014; various consultation, vital signs, and medication notes dated between 2011 and 2014; blood and lab work from 1994; and diagnostic imaging reports dated between August 1993 and February 2011, including an August 1993 X-ray report of the Veteran's right wrist.  The earliest treatment records from the Tuscaloosa VAMC are dated in November 2009, and there is one treatment record from the Birmingham VAMC dated in June 2013.  At the July 2014 hearing, the Veteran indicated that he received mental health treatment at the Tuskegee VAMC in the early 1990s, and he suggested that he might have received treatment for his claimed right wrist disability at the Tuskegee VAMC in the 1990s as well.  However, there is no indication of such treatment in the VA treatment records that have been associated with the claims file.  Given the Veteran's contentions regarding treatment for his claimed disabilities and the lack of any VAMC medical treatment notes dated prior to 2009, the Board finds that the AOJ should make an additional attempt to obtain any outstanding, relevant VA treatment records on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  

	Service Connection: Acquired Psychiatric Disorder

Based on the Veteran's statements, such as a May 2009 PTSD stressor statement, and his July 2014 testimony, the Veteran contends that his claimed acquired psychiatric disorder is due to fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  The Veteran maintains that he has had symptoms such as anxiety and difficulty sleeping since service and that he first sought mental health treatment in the early 1990s.  In a July 2016 memorandum, the Joint Services Records Research Center (JSRRC) verified the Veteran's claimed stressor of being attacked in July and/or August 1969 while stationed in DaNang, Vietnam, based on a unit command chronology, which indicated that on August 13, 1969, the Veteran's unit encountered hostile stand-off fire in DaNang.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the appeal, the Veteran has been afforded VA psychiatric examinations in March 2014 and in September 2016; both examiners have rendered a diagnosis of depressive disorder and have opined that it is less likely than not that the Veteran's depressive disorder had its onset during, or was otherwise etiologically related to, his active military service.  In rendering her opinion, the September 2016 examiner relied, in part, on a period of over 40 years between the Veteran's military service and his initial reporting of mental problems.  

As detailed above, in a July 2016 memorandum, the JSRRC verified the Veteran's claimed stressor of his unit encountering stand-off fire in DaNang in August 1969.  However, there is no indication that either examiner considered the Veteran's verified stressor in rendering an opinion as to the etiology of his claimed acquired psychiatric disorder.  Additionally, as reflected in his March 2010 VA Form 9 and July 2014 testimony, the Veteran has asserted that he has experienced symptoms of his claimed acquired psychiatric disorder since service, including feelings of anxiety and difficulty sleeping, and that he first sought mental health treatment for his symptoms in the 1990s.  Based on a review of the examination reports, it is not clear that either examiner considered the Veteran's reported continuity of symptomatology since service.  In light of this background, the Board finds that an additional medical opinion is warranted before adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

	Service Connection: Right Wrist Disability

The Veteran contends that he has a right wrist disability due to injuring his wrist while diving for cover from a rocket attack in or around August 1969.  As the Veteran testified at the July 2014 hearing, he was treated for a right wrist injury in 1969, and he has experienced periodic symptoms of aching and issues with grip ever since.  The Veteran reported that following service, he has been given a splint or wrap for his right wrist, but he is not currently receiving medical treatment for his claimed right wrist disability.  

Initially, the Board acknowledges that the record indicates that the Veteran might have injured his right wrist prior to entering service.  Specifically, an August 1969 service treatment record notes that the Veteran complained of a painful right wrist.  The treating physician noted that the Veteran reported an old wrist injury from two years prior that involved recurring symptoms.  According to the treating physician, there was no demonstration of fracture during X-ray examination.  The Veteran was noted to experience pain in the region of the anatomical snuff box on dorsiflexion.  The treatment record provides that two days prior, the Veteran had a mild re-injury to the area and was concerned about increased pain.  It also notes that based on an X-ray, there was no evidence of avascular necrosis of the carpal navicular.  

However, the Veteran underwent an examination on entrance into active service in September 1968, and he was clinically evaluated as normal with the exception of his feet and a two-inch scar on his right arm; the only noted defects and/or diagnoses were refractive error and pes planus.  In a corresponding report of medical history, the Veteran affirmed a history of broken bones, and the treatment physician noted fractures of both clavicles.  As there were no specific right wrist-related "defects, infirmities, or disorders" noted in the September 1968 examination report, it is presumed that the Veteran's right wrist was in sound condition on entrance into active service.  See 38 C.F.R. § 3.304(b).  

The Board notes that although this presumption of soundness is rebuttable, VA must do so by showing clearly and unmistakably that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  VA cannot meet that burden where, as here, there is no evidence that rises to that standard.  Although the Veteran reported that he injured his right wrist in or around 1967, and therefore, prior to service, there is no objective evidence, such as pre-service medical evidence documenting a right wrist injury or condition, or a medical opinion that the Veteran suffered a right wrist injury or had a right wrist condition prior to service.  In this case, the Veteran's mere report of a prior wrist injury and an unspecified notation regarding a two-inch scar somewhere on the Veteran's arm on entrance into service do not constitute clear and unmistakable evidence.  As such, the presumption of sound condition is not rebutted, and the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.  However, an unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between the current disability and the injury or disease in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  

As noted above, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  The Veteran's VA treatment records indicate that he has been given an assessment of carpel tunnel syndrome of the right wrist during the course of the appeal.  A March 1981 VA Form 10-10, Veteran's Administration Medical Certificate, indicates that the Veteran complained of a painful right wrist, which he claimed to have broken in 1970 while in Vietnam.  The treatment record appears to note that the Veteran had right wrist pain for eleven years.  The diagnosis was status post fracture of the right wrist.  A February 1994 VA joints examination notes that an X-ray of the Veteran's right wrist showed an old bisected fracture of the navicular bone, in addition to shrapnel fragments from a bullet wound that was unrelated to the previous navicular fracture.  The examiner gave a diagnosis of residuals of a fracture of the right carpal navicular bone.  A November 2009 VA primary care note indicates that the Veteran had painful right wrist movements; the diagnosis was history of fracture of the right wrist in Army 1970.  In light of this history, the record indicates that the Veteran's claimed right wrist disability might be associated with his active military service, and as such, a VA medical examination that addresses the current nature and etiology of his claimed disability is needed before the Board can adjudicate his claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain all outstanding treatment records from the Montgomery/Tuskegee, Tuscaloosa, and Birmingham VAMCs dated from 1990 to 2009.  All archived records should be requested.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development requested in numbers (1) and (2) above, obtain an addendum medical opinion from the examiner who conducted the September 2016 mental health examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner that addresses the etiology of the Veteran's claimed psychiatric disorder.  The claims folder, including this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed acquired psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active military service, to include his service in the Republic of Vietnam and verified stressor of his unit encountering stand-off fire with the enemy in DaNang, Vietnam in August 1969.  

In rendering an opinion, the examiner should note and address the Veteran's reports of continuity of symptomatology since service, including anxiety and difficulty sleeping, in addition to his report of receiving mental health treatment from VA in or around the early 1990s.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner regarding nature and etiology of his claimed right wrist disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right wrist disability.  
If the examiner does not find any current diagnoses pertaining to the Veteran's claimed right wrist disability, the examiner should address VA treatment records documenting the assessment of right wrist carpal tunnel syndrome, as reflected in a November 2014 VA treatment record.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should presume that with respect to any right wrist conditions, the Veteran was in sound condition on entrance into service despite any indication that the Veteran might have injured his wrist prior to service, including the notation of an "old wrist injury" in the Veteran's service treatment records.  

In addition, the examiner should, at a minimum, consider and address service treatment records documenting treatment for a right wrist injury in August 1969, the March 1981 VA Form 10-10 indicating a diagnosis of status post fracture of the right wrist and reported right wrist pain for 11 years, and a February 1994 VA joints examination noting X-ray evidence of an old fracture of the navicular bone and a diagnosis of residuals of a fracture of the right carpal navicular bone.  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


